Title: From Thomas Jefferson to James Madison, 26 July 1806
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                            
                            Monticello July 26. 06.
                        
                        I left at Washington a great coat of which I shall have great need. should this reach you before your
                            departure I will thank you to bring it; and it will be in time if I recieve it when you come to Monticello yourself, as it
                            will be on my return only that it will be wanting. I have written to mr Lemaire to deliver it to you. the drought in this
                            quarter is excessive. it begins about the Rapidan. at mr Strode’s and some distance on each side they are abundantly wet.
                            corn however still has a healthy look. the crop of wheat has been large, & of the first quality.    I found mr Randolph’s
                            white family all recovered. but there is a good deal of sickness generally, proceeding from the abundance of stagnant
                            pools into which all the rivers, creeks, & branches are now converted. even the Rivanna, after taking out the water for
                            my little toll mill, has not as much left as would turn another. the shallows in the river are all dry, & the deep parts
                            covered with a green coat. all Charlottesville drinks out of one scanty spring which is constantly muddy, & more &
                            more springs are failing daily. people come for bread from Amherst & Hanover to the three river mills we have in this
                            neighborhood, to wit, mine, Wood’s 5 miles & Magruder’s 10. miles below. we grind each about 40. barrels a day.    I
                            informed you erroneously that our horsepost leaves Milton on Monday. it leaves it on Tuesdays. I salute you with affection
                            & respect
                        
                            Th: Jefferson
                            
                        
                    